DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/01/2022 has been entered. Applicant has amended claims 2, 5-7, 18-19, and 22. Applicant has cancelled claims 4 and 14 and added claims 24 and 25. Claims 2-3, 5-13, and 15-25 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 07/01/2022 with respect to the rejection(s) of claim(s) 2-23 under 35 U.S.C 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Olson et al (US 10,185,507) in view of Gill et al (US 2016/0359955). Gill teaches the amended limitation in the independent claims and the limitations seen in new claims 24 and 25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-13, and 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US 10,185,507) in view of Gill et al (US 2016/0359955).
Regarding claim 2,  Olson teaches: A storage system comprising: a control plane (Fig 1, 104 Data control plane); and a data plane (Fig 1, 102 Data Storage Manager); the control plane configured to define the configuration of the data plane (Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1),; the data plane configured to present virtual volumes a computer application, which reads blocks of data from the virtual volumes and persists blocks of data to the virtual volumes of data to applications and to provide data access paths between the applications and physical storage resources on which volumes of data corresponding to the virtual volumes are stored (Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1). 
Olson does not explicitly teach wherein the control plane and the data plane run as a storage system computer application alongside the computer application, wherein the storage system computer application runs alongside the computer application in that the storage system computer application and the computer application share the same operating system and computer resources that support the operating system such that data can be communicated between the storage system computer application, the computer application, and the virtual volumes using a communications protocol that supports communications within the operating system.
Gill teaches wherein the control plane and the data plane run as a storage system computer application alongside the computer application, wherein the storage system computer application runs alongside the computer application in that the storage system computer application and the computer application share the same operating system and computer resources that support the operating system such that data can be communicated between the storage system computer application, the computer application, and the virtual volumes using a communications protocol that supports communications within the operating system ([0041] FIG. 1A, FIG. 1B, FIG. 1C and FIG. 2 depict computing platform virtualization environments that support (1) virtual machine architectures, (2) executable container architectures and (3) various hereunder-described combinations of executable containers operating in cooperation with virtual machines. In many environments, executable containers comprise executable code that interfaces to resources of a hosting computing node. In some cases the executable code can be deployed as binary code, and/or as byte code, and/or as interpreted code. The code can interface to resources of a computing node without a hypervisor, and code can interface to the resources of a computing node without reliance on any particular operating system configuration. In still some other situations, the executable container can subsume portions of operating system code that interfaces to the resources of a computing node in a multi-processing mode, where the subsumed operating system code includes portions of an operating system code, such as an operating system kernel or portion thereof. Executable containers can provide computing services, possibly including entire applications, and can operate in many architectures, including virtual machine architectures).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Olson to include, wherein the control plane and the data plane run as a storage system computer application alongside the computer application, wherein the storage system computer application runs alongside the computer application in that the storage system computer application and the computer application share the same operating system and computer resources that support the operating system such that data can be communicated between the storage system computer application, the computer application, and the virtual volumes using a communications protocol that supports communications within the operating system. It would be advantageous since performance advantages can be gained by allowing the virtualization system to access and use local, server-internal storage as taught by Gill [0050].
Regarding claim 3, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches wherein the data plane is configured to implement data services on blocks of data, wherein the data services include at least one of encoding, compression, encryption, or decryption (Figure 5, 508 - FIG. 5, a particular rule of the set of rules 508 may include a range 502, an endpoint 504, an offset 506, encryption information 514, compression information 510, credential information 512).  
Regarding claim 5, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches wherein the control plane and the data plane run as a containerized computer application alongside a computer application that reads blocks of data from the virtual volumes and persists blocks of data to the virtual volumes(Col 4, lines 45-60 - For example, the service interacts with a data storage system (e.g., block-level storage system) to persistently and durably persist data for various computing devices and virtual machine instances).   
Regarding claim 6, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches wherein the control plane and the data plane constitute an intermediate storage translation layer that interfaces between an application and the physical storage resources (Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1). .  
Regarding claim 7, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches wherein the computer applications access the virtual volumes directly (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices).  
Regarding claim 8, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches wherein the data plane interfaces with the physical storage resources via persistence plugins (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices).  .  
Regarding claim 9, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches wherein the data plane is configured with volume-specific plugin IDs for the virtual volumes (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices). 
Regarding claim 10, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches wherein a virtual volume is instantiated on multiple nodes (Figure 16, 1620 – Storage Nodes A-D).  
Regarding claim 11, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches wherein a virtual volume is accessible from the multiple nodes simultaneously (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  
Regarding claim 12, Olson in view of Gill teaches the storage system of claim 10, Olson further teaches wherein, upon a failure of one of the multiple nodes, virtual volumes on surviving nodes are reconfigured to connect to a replica mode volume on one of the surviving nodes (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable). 
Regarding claim 13, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches wherein a virtual volume is instantiated in the data plane in a master mode, in a virtual mode, and a replica mode (Col 38, lines 1-28 - That is, in implementations where blocks are replicated, the metadata may include a replica identifier that allows the data storage manager 1602 to identify and locate the replicas. For example, a replica identifier for block 4 may include location information where the replica for block 4 may be found).  
Regarding claim 15, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches further comprising a direct access client component through which the storage system can access a virtual volume from a second storage system (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices).  
Regarding claim 16, Olson in view of Gill teaches the storage system of claim 15, Olson further teaches wherein the data plane is configured to perform data services on the virtual volume accessed from the second storage system(col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices). 
Regarding claim 17, Olson in view of Gill teaches the storage system of claim 2, Olson further teaches further comprising a direct access server component through which a second storage unit can access a virtual volume from the storage system(col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices). 
Regarding claim 18, Olson teaches a method for managing volumes of data in a block storage system, the method comprising: generating a data plane configuration at a control plane (Fig 1, 102 Data Storage Manager); configuring the data plane according to the data plane configuration (Fig 1, 104 Data control plane); presenting virtual volumes of data to applications via the data plane(Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1). ; and providing data access paths between the applications and physical storage resources via the data plane to access data presented in the virtual volumes(Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1).
Olson does not explicitly teach wherein the control plane and the data plane run as a storage system computer application alongside the computer application, wherein the storage system computer application runs alongside the computer application in that the storage system computer application and the computer application share the same operating system and computer resources that support the operating system such that data can be communicated between the storage system computer application, the computer application, and the virtual volumes using a communications protocol that supports communications within the operating system.
Gill teaches wherein the control plane and the data plane run as a storage system computer application alongside the computer application, wherein the storage system computer application runs alongside the computer application in that the storage system computer application and the computer application share the same operating system and computer resources that support the operating system such that data can be communicated between the storage system computer application, the computer application, and the virtual volumes using a communications protocol that supports communications within the operating system ([0041] FIG. 1A, FIG. 1B, FIG. 1C and FIG. 2 depict computing platform virtualization environments that support (1) virtual machine architectures, (2) executable container architectures and (3) various hereunder-described combinations of executable containers operating in cooperation with virtual machines. In many environments, executable containers comprise executable code that interfaces to resources of a hosting computing node. In some cases the executable code can be deployed as binary code, and/or as byte code, and/or as interpreted code. The code can interface to resources of a computing node without a hypervisor, and code can interface to the resources of a computing node without reliance on any particular operating system configuration. In still some other situations, the executable container can subsume portions of operating system code that interfaces to the resources of a computing node in a multi-processing mode, where the subsumed operating system code includes portions of an operating system code, such as an operating system kernel or portion thereof. Executable containers can provide computing services, possibly including entire applications, and can operate in many architectures, including virtual machine architectures).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Olson to include, wherein the control plane and the data plane run as a storage system computer application alongside the computer application, wherein the storage system computer application runs alongside the computer application in that the storage system computer application and the computer application share the same operating system and computer resources that support the operating system such that data can be communicated between the storage system computer application, the computer application, and the virtual volumes using a communications protocol that supports communications within the operating system. It would be advantageous since performance advantages can be gained by allowing the virtualization system to access and use local, server-internal storage as taught by Gill [0050].
Regarding claim 19, Olson in view of Gill teaches the method of claim 18, Olson further teaches wherein the access paths utilize persistent plugins to access the physical storage resources (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices). 
Regarding claim 20, Olson in view of Gill teaches the method of claim 18, Olson further teaches further comprising instantiating a first virtual volume on multiple nodes of a storage system and simultaneously accessing the first virtual volume from the multiple nodes Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  
Regarding claim 21, Olson in view of Gill teaches the method of claim 18, Olson further teaches further comprising instantiating a first virtual volume on multiple nodes of a storage system and upon failure of one of the multiple nodes, reconfiguring virtual volumes of the surviving nodes to connect to a replica mode volume on one of the surviving nodes Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  
Regarding claim 22, Olson teaches: A method for managing a volume of data in a block storage system, the method comprising: Attorney Docket No. STOS-1004CONP Application No. 17/093,290Preliminary Amendmentinstantiating a virtual volume of data in a first node of a data plane of a storage system (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable) ; instantiating the virtual volume of data in a second node of the data plane of the storage system (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  ; in response to a read and/or write request that is generated from an application accessing data blocks of the virtual volume from physical storage resources according to a persistence plugin that corresponds the virtual volume instantiated in at least one of the first node and the second node (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  
Olson does not explicitly teach wherein the control plane and the data plane run as a storage system computer application alongside the computer application, wherein the storage system computer application runs alongside the computer application in that the storage system computer application and the computer application share the same operating system and computer resources that support the operating system such that data can be communicated between the storage system computer application, the computer application, and the virtual volumes using a communications protocol that supports communications within the operating system.
Gill teaches wherein the control plane and the data plane run as a storage system computer application alongside the computer application, wherein the storage system computer application runs alongside the computer application in that the storage system computer application and the computer application share the same operating system and computer resources that support the operating system such that data can be communicated between the storage system computer application, the computer application, and the virtual volumes using a communications protocol that supports communications within the operating system ([0041] FIG. 1A, FIG. 1B, FIG. 1C and FIG. 2 depict computing platform virtualization environments that support (1) virtual machine architectures, (2) executable container architectures and (3) various hereunder-described combinations of executable containers operating in cooperation with virtual machines. In many environments, executable containers comprise executable code that interfaces to resources of a hosting computing node. In some cases the executable code can be deployed as binary code, and/or as byte code, and/or as interpreted code. The code can interface to resources of a computing node without a hypervisor, and code can interface to the resources of a computing node without reliance on any particular operating system configuration. In still some other situations, the executable container can subsume portions of operating system code that interfaces to the resources of a computing node in a multi-processing mode, where the subsumed operating system code includes portions of an operating system code, such as an operating system kernel or portion thereof. Executable containers can provide computing services, possibly including entire applications, and can operate in many architectures, including virtual machine architectures).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Olson to include, wherein the control plane and the data plane run as a storage system computer application alongside the computer application, wherein the storage system computer application runs alongside the computer application in that the storage system computer application and the computer application share the same operating system and computer resources that support the operating system such that data can be communicated between the storage system computer application, the computer application, and the virtual volumes using a communications protocol that supports communications within the operating system. It would be advantageous since performance advantages can be gained by allowing the virtualization system to access and use local, server-internal storage as taught by Gill [0050].
Regarding claim 23, Olson in view Gill teaches The method of claim 22, Olson further teaches wherein the virtual volume is instantiated in the first node as one of a master mode volume, a virtual mode volume, and a replica mode volume and instantiated in the second node as one of a master mode volume, a virtual mode volume, and a replica mode volume( Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  
Regarding claim 24, Olson in view of Gill teaches The storage system of claim 2, Gill further teaches wherein the storage system computer application and the computer application run as containerized computer applications on the operating system ([0041] FIG. 1A, FIG. 1B, FIG. 1C and FIG. 2 depict computing platform virtualization environments that support (1) virtual machine architectures, (2) executable container architectures and (3) various hereunder-described combinations of executable containers operating in cooperation with virtual machines. In many environments, executable containers comprise executable code that interfaces to resources of a hosting computing node. In some cases the executable code can be deployed as binary code, and/or as byte code, and/or as interpreted code. The code can interface to resources of a computing node without a hypervisor, and code can interface to the resources of a computing node without reliance on any particular operating system configuration. In still some other situations, the executable container can subsume portions of operating system code that interfaces to the resources of a computing node in a multi-processing mode, where the subsumed operating system code includes portions of an operating system code, such as an operating system kernel or portion thereof. Executable containers can provide computing services, possibly including entire applications, and can operate in many architectures, including virtual machine architectures).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Olson to include, wherein the storage system computer application and the computer application run as containerized computer applications on the operating system as taught by Gill. It would be advantageous since performance advantages can be gained by allowing the virtualization system to access and use local, server-internal storage as taught by Gill [0050].
Regarding claim 25, Olson in view of Gill teaches The method of claim 18, Gill further teaches wherein the storage system computer application and the computer application run as containerized computer applications on the operating system ([0041] FIG. 1A, FIG. 1B, FIG. 1C and FIG. 2 depict computing platform virtualization environments that support (1) virtual machine architectures, (2) executable container architectures and (3) various hereunder-described combinations of executable containers operating in cooperation with virtual machines. In many environments, executable containers comprise executable code that interfaces to resources of a hosting computing node. In some cases the executable code can be deployed as binary code, and/or as byte code, and/or as interpreted code. The code can interface to resources of a computing node without a hypervisor, and code can interface to the resources of a computing node without reliance on any particular operating system configuration. In still some other situations, the executable container can subsume portions of operating system code that interfaces to the resources of a computing node in a multi-processing mode, where the subsumed operating system code includes portions of an operating system code, such as an operating system kernel or portion thereof. Executable containers can provide computing services, possibly including entire applications, and can operate in many architectures, including virtual machine architectures).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Olson to include, wherein the storage system computer application and the computer application run as containerized computer applications on the operating system as taught by Gill. It would be advantageous since performance advantages can be gained by allowing the virtualization system to access and use local, server-internal storage as taught by Gill [0050].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166